

115 HR 4737 IH: Airport Advanced Logistics, Emergency Response, and Training Act
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4737IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2018Ms. Wasserman Schultz (for herself, Mr. Hastings, Mr. Deutch, Ms. Wilson of Florida, Ms. Frankel of Florida, Mr. Diaz-Balart, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 49, United States Code, to require the air transportation security programs
			 established by airport operators to contain certain elements.
	
 1.Short titleThis Act may be cited as the Airport Advanced Logistics, Emergency Response, and Training Act or the Airport ALERT Act. 2.Required components of airport air transportation security programs (a)In generalSubsection (c)(1) of section 44903 of title 49, United States Code, is amended—
 (1)by striking (1) The Under Secretary and inserting (1)(A) The Under Secretary; and (2)by adding at the end the following new subparagraph:
					
 (B)Each air transportation security program required under subparagraph (A) for an airport shall include each of the following:
 (i)Training focused on active violence response, crowd management, mass evacuation, event recovery, and unified command, that is coordinated with security stakeholders, including all Transportation Security Administration employees at the airport.
 (ii)Security and emergency preparedness training for all airport employees. (iii)A mass evacuation plan that accounts for complete evacuation of airport terminals and facilities.
 (iv)A risk communications plan that— (I)addresses communications with airlines, non-airline tenants, ground transportation, State, local, and Federal agencies, law enforcement, the media, and the general public;
 (II)provides for the timely notification of all Federal employees of all risk communications; (III)includes a mass notification system;
 (IV)provides protocols for responder radio and cell phone usage; and (V)identifies a lead public spokesperson for airport emergencies.
 (v)A continuity of operations plan that includes— (I)a plan to ensure that critical functions have a minimal probability of disruption and are minimally affected by disruptions caused by security-related and non-security related incidents;
 (II)a plan to allow for the quick and efficient restoration of critical airport functions; and (III)a contingency plan to provide backup sites when necessary.
 (vi)A family assistance and customer care plan that addresses— (I)evacuee sheltering;
 (II)communication with families, victims, and evacuees; (III)food, water, and medication;
 (IV)emergency assistance; (V)personal item retrieval;
 (VI)language services; and (VII)the unique needs of international travelers.
 (C)In the case of a category X airport, an air transportation security program required under subparagraph (A) for the airport shall include, in addition to the requirements under subparagraph (B), an integrated and unified operations center responsible for overseeing and directing security operations for the entire airport that—
 (i)is based on a formalized concept of operations; and (ii)provides direction and resources through a unified command structure.
 (D)In the case of a category I, category II, category III, or category IV airport, an air transportation security program required under subparagraph (A) for the airport shall include, in addition to the requirements under subparagraph (B)—
 (i)a formalized concept of operations; and (ii)a unified command structure through which direction and resources are provided..
 (b)ApplicabilityIn the case of an airport for which the Transportation Security Administration classification is changed after the date of the enactment of this Act, the airport shall be subject to the requirements applicable under subsection (c)(1) of section 44903 of title 49, United States Code, as amended by this section, applicable to the new classification category for the airport as of the date on which such classification is changed.
			